
	
		I
		111th CONGRESS
		1st Session
		H. R. 3569
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide a sunset date for all presidentially appointed
		  czars, to require Senate confirmation of those positions, and to provide that
		  appropriated funds may not be used to pay for any salaries and expenses
		  associated with those positions.
	
	
		1.Short titleThis Act may be cited as the
			 Sunset All Czars
			 Act or the SAC
			 Act.
		2.DefinitionsIn this Act:
			(1)CzarThe
			 term Czar means a head of any task force, council, or similar
			 office established by or at the direction of the President who—
				(A)is appointed to
			 such position (other than on an interim basis) without the advice and consent
			 of the Senate;
				(B)is excepted from
			 the competitive service by reason of its confidential, policy-determining,
			 policy-making, or policy-advocating character;
				(C)performs or
			 delegates functions which (but for the establishment of such task force,
			 council, or similar office) would be performed or delegated by an individual in
			 a position that the President appoints by and with the advice and consent of
			 the Senate; and
				(D)does not have an
			 existing removal date established at the direction of the President or through
			 an authorization of Congress.
				(2)Competitive
			 serviceThe term competitive service has the same
			 meaning as is given such term in section 2102 of title 5, United States
			 Code.
			3.LimitationAppropriated funds may not be used to pay
			 for any salaries or expenses of any task force, council, or similar
			 office—
			(1)that is
			 established by or at the direction of the President; and
			(2)the head of which
			 is a Czar.
			4.RemovalNot later than December 31, 2009, any Czar
			 who is not appointed by a former President or the incumbent President, by and
			 with the advice and consent of the Senate, shall be removed from its appointed
			 position.
		
